TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00124-CR
NO. 03-02-00125-CR

NO. 03-02-00126-CR



Danny Macy, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NOS. 3010360, 3010361 & 3010362, HONORABLE BOB PERKINS, JUDGE PRESIDING






In each of these causes, the district court found appellant Danny Macy guilty of
aggravated assault.  See Tex. Pen. Code Ann. § 22.02 (West 1994).  Appellant's court-appointed
attorney filed a brief concluding that the appeals are frivolous and without merit.  The brief meets
the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a professional
evaluation of the record demonstrating why there are no arguable grounds to be advanced.  See also
Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.
App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's brief
was delivered to appellant, and appellant was advised of his right to examine the appellate records
and to file a pro se brief.  No pro se brief has been filed.

We have reviewed the records and counsel's brief and agree that the appeals are
frivolous and without merit.  We find nothing in the record that might arguably support the appeal. 
Counsel's motions to withdraw are granted.
The judgments of conviction are affirmed.


				__________________________________________
				Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Affirmed
Filed:   November 15, 2002
Do Not Publish